IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0795-12


KEITHIAN LATODD BROWN, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS

DALLAS  COUNTY




 Per curiam. 
O R D E R


	The Dallas Court of Appeals affirmed Appellant's conviction for possession with
intent to deliver cocaine.  Brown v. State, No. 05-11-00003-CR (Dallas - delivered May
23, 2012).  This Court has granted Appellant an extension of time to file a petition for
discretionary review.  Appellant filed a motion in this Court requesting that we order the
District Clerk to sell Appellant copies of specified parts of the record that were used in
the appeal of his case so that he may use them in preparing his petition for discretionary
review. 
 We ordered the District Clerk to respond to Appellant's claim.  The District Clerk
responded that he does not have possession of the requested volume (Volume 5 of the
reporter's record).  He notes that the court reporter possesses that volume and suggests
that Appellant obtain the volume from the reporter.  
	The District Clerk "has custody of and shall carefully maintain and arrange the
records relating to or lawfully deposited in the clerk's office."  V.T.C.A. Gov't Code, §
51.303.  In accord with Tex.R.Crim.App. 34.6(g) and (h), the District Clerk is required to
have custody of the original exhibits and a duplicate of the reporter's record which is filed
with the clerk.  Therefore, the District Clerk is ordered to comply with this provision. 
Further, the District Clerk shall then make available for sale the requested volume of the
reporter's record to Appellant or his representative within 10 days of the date of this
order.	
	IT IS SO ORDERED THIS THE 23rd DAY OF AUGUST, 2012.
Do not publish